DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10-11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Rosa et al. (US 2018/0375568 A1).
	Regarding claims 1, 10, and 15, De Rosa et al. teach a computer-implemented method/ A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions/ A computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: in response to anticipating a maneuver to be performed by a 
Regarding claims 2, 11 and 16, De Rosa et al. shows collecting data from IoT devices and transferring the collected data to a service orchestration layer of 5G telecom network (see fig. 4 and par. 0117:  The UAV 105 receives and loads the flight route. In this regard, the flight route may be referred to as a pre-programmed flight route of the UAV 105. In some cases, the UAV 105 may transmit a message to acknowledge the flight route received from the aerial traffic management system 130. At block 430, the UAV 105 initiates flight from the starting point to the destination point in accordance with the flight route. At block 435, the UAV 105 transmits measurement reports to a serving base station of the UAV 105 during flight over the flight route. Such measurement reports may be transmitted periodically or aperiodically). 
Regarding claim 3, De Rosa et al. teach proactively detecting overtaking decisions of the vehicle based on power levels of the vehicle and road conditions that is along a route of the vehicle (see par. 0039: signal strength may be referred to as signal quality, signal level, or signal power; other measurements, as well as detect issues with messaging due to interference).
Regarding claim 4, De Rosa et al. teach collecting trajectory paths of vehicles in proximity to the vehicle, respective distances of each vehicle in proximity to the vehicle, and . 


Allowable Subject Matter
Claims 5-9, 12-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 17, the prior art of record does not mention providing an API interface for an autonomous vehicle that enables a manual operating mode of the autonomous vehicle; and adjusting bandwidth of a 5G dedicated traffic channel of the one or more 5G DTCH that is classified as a priority channel using the API interface, as specified in claim 5. Therefore, it would be allowable if rewritten in independent form including all of the limitations of the base claim. 
Regarding claim 6, the prior art of record does not mention sending an inspection instruction to a virtual network function to allocate additional 5G-DTCH bandwidth over radio 
Regarding claims 7, 12, and 18, the prior art of record does not mention wherein adjusting one or more 5G dedicated traffic channels (DTCH) over a radio bearer network comprises: identifying vehicles in proximity of the vehicle about to perform the maneuver that are utilizing one or more 5G-DTCH channels at a virtual network function and physical network function layer; classifying each 5G-DTCH channel being used by respective identified vehicles as either a priority 5G-DTCH channel or a non-priority 5G-DTCH channel; and adjusting bandwidth each 5G-DTCH based on the classification, as specified in claim 7. Therefore, it would be allowable if rewritten in independent form including all of the limitations of the base claim. 
Claims 8-9 depend on claim 7. Therefore, they are would be allowable if rewritten in independent form including all of the limitations of the base claim. 
Claims 13-14 depend on claim 12. Therefore, they are would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claims 19-20 depend on claim 18. Therefore, they are would be allowable if rewritten in independent form including all of the limitations of the base claim. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643